MEMORANDUM **
Carlos Castaneda appeals the 12-month sentence imposed for his supervised-release violation, which was set to ran consecutively with an 84-month sentence previously imposed following his guilty-plea conviction of being found in the United States after deportation, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742, and affirm.
Castaneda contends the district court erred by imposing consecutive sentences. *822We review the district court’s decision to revoke a term of supervised release and impose a new sentence for an abuse of discretion. See United States v. Musa, 220 F.3d 1096, 1100 (9th Cir.), cert. denied, 531 U.S. 999, 121 S.Ct. 498, 148 L.Ed.2d 469 (2000).
Castaneda’s contention lacks merit because the district court gave due consideration to the factors outlined in 18 U.S.C. § 3553(a) and acted within its discretion when it imposed consecutive sentences. See 18 U.S.C. § 3584(b) (requiring court to take into account factors set forth in 18 U.S.C. § 3553(a)); U.S.S.G. §§ 5G1.3, 7B1.3(f); United States v. Steffen, 251 F.3d 1273, 1278-79 (9th Cir.), cert. denied, —, U.S. -, 122 S.Ct. 660, — L.Ed.2d -(2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.